Title: Lafayette to Thomas Jefferson, 25 August 1810
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            My dear friend
            Paris 25h August 1810
          
           Whatever Be the Situation of my private Concerns, the first Expressions of My Letter, and the first feelings of My Heart will Be Consecrated to the Happy Repeal of the Milan and Berlin decrees— it Behoves Gal Armstrong on Every Account to Announce this important turn in His Negociation. But I Rejoice in the Opportunities to Congratulate it with You—it Seems Great Britain Cannot now dispence with following the Example.
           Altho’ I Cannot Question Your Having Received My Letters By the A  Ste Sabastian Ship, By Count palhen, and By the John Adams, I Beg leave to intrude upon You this fourth Copy of Communications No Answer to which Has Reached me—the Statement there Alluded to, Supposing it Has not been improper to Send it I think it Superfluous to transmit Again.
           The Flash Being Arrived with Government dispatches and those on Board the Wasp Having Been Returned to Gal Armstrong I Hastened to town And found there was Nothing for me.    But a few days after I Have Received, through mr david parish, two Letters from mr Madison, announcing patents which Cover about two thirds of the property, the price in Cash Estimated 50,000 dollars—there were Some difficulties Respecting the Lot near the town which still detained the Location. I don’t know whether they are important—people who Have lots to Sell May fear a Concurrence—But I know the Concerns on which my dependance is Established are in good Hands—time is the only point that makes me uneasy.  I am Sorry to Have it to Say that M. La Bouchere, the partner of the House Hope and Co Has declared there was no possibility to obtain, Either in England or Holland, a loan upon the Mortgage of American Lands.  His partner’s Advance, mr Bg, they Consider as personal to Him. mr parker indefatigable in the Exertions of His friendship still Hopes that after mr david parish is Come in September with the patents intrusted to Him, and if the Remaining patents insure a Value Equal to the Estimation of my friends Something might Still Be done. indeed, However Late it may Be in Some Respects Not foreign to Your kind Concern for me, I Beg leave to Entreat these Being Sent to Europe as Speedily and Safely as possible.
          I am Sorry, my dear friend, to trouble You So incessantly with My private affairs—But it Has Become a matter of Necessity, and while I Lament I know You will Excuse it.
          
            Most Gratefully and Affectionately Yours
            
 Lafayette
          
         